DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

This Office Action is sent in response to Applicant’s Communication received 4/20/2022 for application number 16/841,135. 

Claims 1-20 are presented for examination.  Claims 1, 8 and 15 are independent claims.

Double Patenting
Applicant’s request for being held the non-statutory double patenting rejection in abeyance near the close of prosecution is accepted. 

Response to Arguments
Applicants’ arguments to independent claims 1, 8 and 15 have been fully considered, but are moot because the claim was amended by the applicant to include new features that were never previously presented. Therefore, the scope of claims 1, 8 and 15 and their dependent claims has changed. However, a newly found prior art is applied to reject the claims.

Response to Arguments
Applicants’ amendments to independent claims 1, 8 and 15 have been fully considered and are persuasive.  The 35 U.S.C. 112 rejection of claims 1-20 are respectfully withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Delgo et al. (US Patent Application 2010/0070523; Hereinafter Delgo), in view of Yu et al. (US Patent Applications 2007/0255565; hereinafter Yu), further in view of Verheyden (US Patent Applications 2009/0178001; hereinafter Verheyden) and Leblanget al. (US Patent Application 2007/0239713; hereinafter Leblang).  

As to independent claim 1, Delgo discloses a method comprising:
receiving from a user a search term for media content [Delgo, Fig. 2, Para 0114 - At 201 a user may input a search string or expression. A search for appropriate content, such as videos, photos, etc., is performed at 202 based on the search terms or query];
identifying a plurality of entities corresponding to the search term [Delgo, Fig. 2, Para 0114 - The search may be conducted over and/or using several databases and facilities such as the Internet. The search results are ranked at 203 so that the most relevant are identified. At 204 image extraction identifies significant visual object present in the search results.];
identifying a plurality of media segments corresponding to the plurality of entities after receiving the search term from the user [Delgo, Fig. 2, Para 0114 - A video thumbnail representing the extracted visual object is generated at 207 and associated with the respective intra-video visual object tube. Step 208 provides for labeling or naming the visual object. This may be done automatically by the use of associated metadata, a search for similar object that have been previously identified and labeled, or the use of other recognition techniques], the plurality of media segments including a video result comprising a video track, an audio track, a metadata track [Delgo, Para 0054 - an example based on indexing and searching of video content, e.g., video files, visual objects, etc., embodiments of the invention are equally applicable to processing, organizing, storing and searching a wide range of content types including video, audio, text and signal files; Para 0086 - Upon clicking on any picture in the face strip the system makes use of all the available text associated with the video from which this picture is coming (e.g., metadata, text identified in proximity to the video such as a title of the video), all possible tags which may have been associated with the picture itself using any user and/or editorial interaction, and any other available information exposed by way of any visual similarity of this picture] and a relevance score comprising a value indicating a degree of relevance of the media segment to the search term [Delgo, Para 0056 - These video extraction engines technologies isolate, identify and provide tracking of objects appearing in a video and, in particular, objects appearing in one or more frames or images of the video such as, faces, people, and other main/primary objects of interest. The extracted objects are then scored for their relative visual significance within the overall video, ranking their relevance to the video content (i.e. obtaining their "visual relevance rank")];
determining a subset of the plurality of media segments, wherein each of the media segments within the subset has a relevance score higher than the threshold relevance score [Delgo, Para 0057 - pictures identified and extracted to represent the most significant visual elements in the video (highest visual relevance rank) may constitute a the filmstrip-like videos summary, as well as the chosen main video thumbnail];
displaying the subset of the plurality of media segments, wherein the subset is displayed as one or more time-based thumbnails and content corresponding to the thumbnails [Delgo, Fig. 3, Para 0060 - The various frames of a video identified as a candidate for selection by a user include display of frames for the video based both on their importance in the video and on their difference from each other, making a blend that ends up in showing a variety of the different most important visual moments in the video (see FIG. 3, parts 341 and 343)], the one or more time-based thumbnails comprising identifiers for each of the media segments within the subset [Delgo, Fig. 3, Para 0114 - Step 208 provides for labeling or naming the visual object. This may be done automatically by the use of associated metadata, a search for similar object that have been previously identified and labeled, or the use of other recognition techniques];
receiving a selection of a first identifier to trigger playback of a first media segment within the subset of the plurality of media segments [Delgo, Para 0116 -At 214 A user may then select a group thumbnail 103 of interest and/or label one of more thumbnail 104 at step 215]; 
playing the first media segment [Delgo, Fig. 5, Para 0118 - FIG. 5 is a screenshot resulting from selection of a video to be played, the selected video retrieved (if required) and then played by a suitable media or video player in a major portion of the screen];
Delgo does not explicitly teach:
comparing the relevance score of each of the plurality of media segments to a threshold relevance score;
However, Yu teaches in the same field of endeavor:
comparing the relevance score of each of the plurality of media segments to a threshold relevance score [Yu, Para 0061 - If there is a word that precedes the first word of the search match, the word, its starting and end time points, and its word score are retrieved from transcript index 518. The retrieved word score is then compared to a threshold at step 808. This threshold is used to ensure that only words with a high enough word score are returned in the snippet to help reduce confusion that might otherwise occur if a large amount of erroneous words are returned in the snippet];
It would have been obvious to one of ordinary skill in art, having the teachings of Delgo and Yu at the time of invention was made, to modify the method for performing a visual relevance rank subsequent search taught by Delgo to include the concept of clickable snippets in audio/video search results taught by Yu to allow users to efficiently determine whether audio or video documents identified from a search query actually contain the words in the query [Yu, Para 0005]. 
One of the ordinary skill in the art wanted to be motivated to include the concept of clickable snippets in audio/video search results taught by Yu to allow users to efficiently determine whether audio or video documents identified from a search query actually contain the words in the query [Yu, Para 0005].
Delgo and Yu do not appear to teach:
tracking playback of the first media segment by tracking a percentage of the first media segment viewed by the user, wherein the percentage of the first media segment viewed by the user is determined by a ratio between an amount of time of the first media segment that was viewed by the user and a total amount of time of the first media segment;
determining that the percentage exceeds a first threshold percentage, the first threshold percentage comprising a stored percentage value;
However, Verheyden teaches in the same field of endeavor:
tracking playback of the first media segment [Verheyden, Fig. 6, Para 0045 - The possible events include: the player being stopped (output branch 89); the user pressing control 51 (output branch 93); and playback of the item ending due to reaching the end of the item (output branch 91). If the player is stopped (output branch 89) the controller stores the identity of the current item at step 90 and then stops the player (step 91). If playback of the item reached the natural end of the item (output branch 91), this indicates the user liked the item] by tracking a percentage of the first media segment viewed by the user [Verheyden, Para 0042 - In FIG. 5, the horizontal axis is labelled as the ratio (elapsed presentation time/total item duration); Para 0045 - At step 94 a calculation is made of the elapsed presentation time of the current item. At step 95, the presentation time and total duration are used to select a new item. This can be based on equation (1) or any other desired mapping]; 
determining that the percentage of the first media segment viewed by the user exceeds a first threshold percentage, the first threshold percentage comprising a stored percentage value [Verheyden, Para 0045 -  At step 96 a check is made whether the item that was selected at step 95 is more than halfway along the list. If so, at step 97 a new playlist is calculated using unit 32, based on the new item (selected at step 95) as a seed item and the method returns to step 85. If the selected item is less than halfway along the list, the current playlist can be used (step 98) and the method returns to step 85. The method continues until the player is stopped (steps 89-91) – Examiner note: Verheyden teaches a method of selection of the next media item by comparing the probability of the first media to the probability of a midpoint item, which can be considered as a first threshold percentage]; and 
It would have been obvious to one of ordinary skill in art, having the teachings of Delgo, Yu and Verheyden at the time of invention was made, to modify the method for performing a visual relevance rank subsequent search taught by Delgo and clickable snippets in audio/video search results taught by Yu to include the concept of navigating items at a media player taught by Verheyden to provide an improved way of navigating a set of media items at a media player [Verheyden, Para 0005]. 
One of the ordinary skill in the art wanted to be motivated to include the concept of navigating items at a media player taught by Verheyden to provide an improved way of navigating a set of media items at a media player [Verheyden, Para 0005].
Delgo, Yu and Verheyden do not appear to teach:
increasing the relevance score of the first media segment to indicate increased relevance of the first media segment to the search term based on the determining that the percentage of the first media segment viewed by the user exceeds the first threshold percentage.
However, Leblang teaches in the same field of endeavor [Abs - The facility establishes a system of ratings for combinations of a web page with the query term that reflect the level of relevance of the web page to the query term. In response to each of a number of content interactions performed by users, each with respect to a result corresponding to a web page included in a result set that was generated in response to a query comprising a set of one or more query terms, the facility adjusts a rating score for each combination of the web page and a query term among the set of query terms]:
increasing the relevance score of the first media segment to indicate increased relevance of the first media segment to the search term based on the determining that the percentage of the first media segment viewed by the user exceeds the first threshold percentage [Para 0012 - increases the rating scores for combinations of a result page with each of the query terms contained in the query that produced the result set containing the result in response to observing one or more of the following user actions regarded as demonstrating relevance of the result to these query terms … the user plays at least a threshold percentage of the time-indexed media resource].
It would have been obvious to one of ordinary skill in art, having the teachings of Delgo, Yu, Verheyden and Leblang at the time of invention was made, to modify the method for searching within movies taught by Byers and clickable snippets in audio/video search results taught by Yu and a method for navigating items at a media player taught by Verheyden to include the concept of identifying the items most relevant to a current query based on user activity with respect to the results of similar queries taught by Leblang to obtain a new, more effective technique for automatically ordering result sets in accordance with collective and/or individual user behavior would have significant utility [Lebalng, Para 0004].  
One of the ordinary skill in the art wanted to be motivated to include the concept of identifying the items most relevant to a current query based on user activity with respect to the results of similar queries taught by Leblang to obtain a new, more effective technique for automatically ordering result sets in accordance with collective and/or individual user behavior would have significant utility [Lebalng, Para 0004].

As to dependent claim 2, Delgo, Yu, Verheyden and Leblang teach the method of claim 1.
Yu further teaches: wherein the media content comprises a video stream [Para 0033- communication interface 208 can be an infrared transceiver or a serial or parallel communication connection, all of which are capable of transmitting streaming information].

As to dependent claim 3, Delgo, Yu, Verheyden and Leblang teach the method of claim 1.
Yu further teaches: wherein the media content comprises a video clip [Para 0035 - allows users to efficiently determine whether audio or video documents identified from a search query actually contain the words in the query].

As to dependent claim 4, Delgo, Yu, Verheyden and Leblang teach the method of claim 1.
Yu further teaches: wherein the plurality of identifiers are markers associated with start time position information for each of the plurality of media segments [Abs - markers are placed on a timeline that represents the duration of the audio signal. Each marker represents a query term match and when selected causes the audio signal to begin to play near the temporal location represented by the marker].

As to dependent claim 6, Delgo, Yu, Verheyden and Leblang discloses the method of claim 1.
Yu further teaches in the same field of endeavor:
Wherein the plurality of entities comprise characters, objects, places, action sequences and romantic scenes [Para 0038 - a multimedia document such as a movie or a multimedia presentation].

As to dependent claim 7, Delgo, Yu, Verheyden and Leblang discloses the method of claim 1.
Delgo further teaches in the same field of endeavor:
wherein the plurality of media segments are a plurality of portions of a video program or movie [Para 0054 - an example based on indexing and searching of video content, e.g., video files, visual objects, etc.].

As to dependent claim 13, Delgo, Yu, Verheyden and Leblang discloses the system of claim 8.
Delgo further teaches in the same field of endeavor:
wherein the subset of the plurality of media segments is displayed in an order based on their relevance scores [Para 0041 - the method may further include displaying links to the videos in an order determined by the rankings of the videos; Para 0042 - a scoring engine operating to determine a visual relevance rank of each of the scenes].

As to independent claims 8 and 15, the claims are substantially similar to claim 1 and are rejected on the same grounds.

As to dependent claims 9 and 16, the claims are substantially similar to claim 2 and are rejected on the same grounds.

As to dependent claims 10 and 17, the claims are substantially similar to claim 3 and are rejected on the same grounds.

As to dependent claims 11 and 18, the claims are substantially similar to claim 4 and are rejected on the same grounds.

As to dependent claim 14, the claim is substantially similar to claim 7 and is rejected on the same grounds.

As to dependent claims 20, the claims are substantially similar to claim 6 and are rejected on the same grounds.

Claims 5, 12 and 19 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Delgo, in view of Yu, Verheyden and Leblang, further in view of Stiers (US Patent Applications 2009/0276402; hereinafter Stiers).  

As to dependent claim 5, Delgo, Yu, Verheyden and Leblang teach the method of claim 1.
Yu further teaches: 
tagging the plurality of media segments with a plurality of identifiers [Fig. 10, Para 0081 - The search results user interface of FIG. 10 also includes two document results areas 1004 and 1006; Para 0082 - Document results area 1006 includes document title 1020, metadata 1022, snippets 1024, timeline 1026 – Yu teaches that documents include audio/video (para 0035)], each of the identifiers indicating time positions of media content associated with the search term [Fig. 10, Para 0085 - Timeline 1014 has a start time 1050 and an end time 1052 and includes markers 1054, 1056 and 1058; Fig. 10, Para 0085 - Each marker corresponds to the temporal location of a search term in the spoken document. Each of the markers has a different height representing a different word score for each search term match];
validating the tagged media segments to verify that the tagged media segments include the plurality of entities associated with the search term [Para 0057 - By providing such snippets, embodiments allow the user to quickly verify that the spoken document actually contains the words represented in the snippet by allowing the user to quickly identify and play the segment of the audio signal that the search system has indicated contains the search term];
Delgo, Yu, Verheyden and Leblang do not appear to teach:
scanning the plurality of media segments, wherein scanning the plurality of media segments includes analyzing metadata included in the metadata track;
wherein analyzing metadata includes analyzing closed captioning, chat data, and social media;
However, Stiers teaches in the same field of endeavor:
scanning the plurality of media segments, wherein scanning the plurality of media segments includes analyzing metadata included in the metadata track [Stiers, Para 0042 - At 501, metadata content for a media stream is extracted and analyzed];
wherein analyzing metadata includes analyzing closed captioning, chat data, and social media [Stiers, Para 0019 - as media is played, available metadata (captions, tracks, online chat) is used to make queries a line at a time; Para 0042 - additional metadata such as viewer comments can also be added and mapped to particular points in a media stream];
It would have been obvious to one of ordinary skill in art, having the teachings of Delgo, Yu, Verheyden, Leblang and Stiers at the time of invention was made, to modify the method for searching within movies taught by Byers and clickable snippets in audio/video search results taught by Yu and a method for navigating items at a media player taught by Verheyden and a method for identifying the items most relevant to a current query based on user activity with respect to the results of similar queries taught by Leblang to include the concept of search system using media metadata tracks taught by Stiers to provide improved techniques and mechanisms for performing media data searches [Stiers, Para 0004]. 
One of the ordinary skill in the art wanted to be motivated to include the concept of search system using media metadata tracks taught by Stiers to provide improved techniques and mechanisms for performing media data searches [Stiers, Para 0004].

As to dependent claims 12 and 19, the claims are substantially similar to claim 5 and are rejected on the same grounds.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Katpelly et al. (US Patent Application 2010/0199295) – teaches a system and method
for dynamically providing video segment recommendations to a user based on video metadata, current playback position within the video, and/or the user's previous viewing history or patterns.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG H KIM/Primary Examiner, Art Unit 2176